Davis, J.;
Smith, J. concurs.
It will not be necessary to give a statement and the history of this case, as this is the seventh time that the case has been before the courts, and the history and statements of the same fully appear in the numerous written opinions heretofore given. Sufficient it is to say, however, that the oase has been before the supreme court of Ohio, and the judgment in favor of Hauser, Kramer & Co., defendants in error, was reversed (see W. L. B., 143); the case was remanded to special term for further hearing,, and upen Juno 20, 1898, again a judgment was rendered in favor of the defendants in error for the sum of $3,325.04 and costs.
This is a suit brought upon a written contract, and the defendants seek to have grafted upon this written contract an independent, verbal collateral-contract; and evidently the court below, in rendering judgment in favor of defendants, proceeded upon the-theory that such an independent, verbal collateral contract could be-grafted on said written contract.
We think the supreme court has-settled the question, because the case-that was before the supreme court was a judgment in favor of the defendants herein, but for a lesser amount, and practically upon the same evidence, and the judgment is now in favor of' the defendants for the same reasons, for a larger amount.
The written contract of the plaintiffs is clear and unequivocal, and until it is set aside either for fraud or mistake, the defendants have no-standing in court, and as far as the record discloses, it is silent upon the question as to whether this written contract sued upon by the plaintiffs has been set aside or reformed upon either ground In fact, we might say that it is conclusive that the written contract of the plaintiffs has not been set aside, modified or reformed by orders of court.
The supreme court of the United1 States has said in the case of Seitz v. Brewers Refrigerating Machine Company, 141 U. S. 510:
“When a contract is couched in-terms which import a complete legal1 obligation with no uncertainty as to-object or extent of the engagement, it is (in the absence cf fraud, accident or mistake) conclusively to be presumed that the whole engagement of the parties, and the extent and manner of their undertaking were reduced to writing”.
Whether the written contract in this case fully expressed the terms of the agreement between the parties was *289a question for the oourt; and the ■court not having set aside or modified said contract, therefore parol evidence is inadmissible.
C. W. Baker, for Plaintiffs in Error.
Drausin Wulsin and F. O. Suire, contra.
Therefore the iudgment of the superior court in special term is hereby, reversed, and the cause remanded for further proceedings according to law.